                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION

LATARSHA EPPS                                                            PLAINTIFF

v.                                                 CAUSE NO. 3:17cv918-LG-LRA

HAZLEHURST CITY SCHOOL
DISTRICT; LISA DAVIS, in her
individual and official capacities;
KENNETH THRASHER, in his
individual and official capacities;
PAUL RHODES, in his individual
and official capacities; and JOHN
DOES 3-10                                                             DEFENDANTS

     MEMORANDUM OPINION AND ORDER GRANTING DEFENDANTS’
        SECOND MOTION FOR JUDGMENT ON THE PLEADINGS

      BEFORE THE COURT is the [52] Second Motion for Judgment on the

Pleadings Based on Qualified Immunity filed by Defendants Lisa Davis, Paul

Rhodes, and Kenneth Thrasher. The Motion argues that Plaintiff’s Schultea reply

does not alleges facts to overcome Defendants’ qualified immunity, and that

Plaintiff’s § 1983 claims against Defendants in their individual capacities should

therefore be dismissed. The Motion is fully briefed. Having considered the

pleadings, Plaintiff’s Schultea reply, the submissions of the parties, and relevant

law, the Court concludes that Defendants’ are entitled to qualified immunity from

Plaintiff’s individual-capacity claims.

                                  I. BACKGROUND

      The factual allegations in this case have been previously summarized by the

Court in two Memorandum Opinions, and the Court finds it unnecessary to repeat
them here given that this ruling does not require a close inspection of the facts

newly alleged. In resolving the Defendants’ first Motion for Judgment on the

Pleadings related to their asserted qualified immunity, the Court ordered Plaintiff

Latarsha Epps to respond to Defendants’ qualified immunity defense by means of a

reply pursuant to Schultea v. Wood, 47 F.3d 1427, 1433 (5th Cir. 1995) (en banc).

(Mem. Op. & Order Granting in Part & Den. in Part Mot. J. Pleadings 10, ECF No.

39.) In her reply, Plaintiff was to 1) more specifically and clearly describe the

circumstances of her allegedly protected speech by identifying how, when, where,

and in what capacity she informed each of the defendants that their conduct ran

afoul of state laws; 2) consider and address the Fifth Circuit’s decision in Sims v.

City of Madisonville, 894 F.3d 632, 639 (5th Cir. 2018), insofar as the “clearly

established” prong of the qualified immunity doctrine is concerned; and 3) articulate

the legal basis for her failure-to-investigate claim against these defendants in their

individual capacities.

      Plaintiff filed her Schultea reply on November 9, 2018, and Defendants filed

the instant Motion for Judgment on the Pleadings on November 29, 2018. The

parties competed briefing on January 29, 2018.

                                   II. DISCUSSION

      a. Standard of Review

      “A Motion for judgment on the pleadings under Rule 12(c) is subject to the

same standard as a motion to dismiss under Rule 12(b)(6).” Doe v. MySpace, Inc.,

528 F.3d 413, 418 (5th Cir. 2008). To avoid dismissal, “a complaint must contain



                                         –2–
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id.

      In deciding a Rule 12(c) motion, the Court accepts all well pleaded facts as

true and views them in the light most favorable to Plaintiff. Linicomn v. Hill, 902

F.3d 529, 533 (5th Cir. 2018). But “the complaint must allege more than labels and

conclusions, a formulaic recitation of the elements of a cause of action will not do,

and factual allegations must be enough to raise a right to relief above the

speculative level.” Jabaco, Inc. v. Harrah’s Operating Co., Inc., 587 F.3d 314, 318

(5th Cir. 2009). “While legal conclusions can provide the complaint’s framework,

they must be supported by factual allegations.” Iqbal, 556 U.S. at 664.

“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. at 678.

      b. Qualified Immunity

      42 U.S.C. § 1983 provides a cause of action for the violation of an individual’s

rights secured by the Constitution or laws of the United States by a person acting

under color of state law. However, “[t]he doctrine of qualified immunity protects

government officials ‘from liability for civil damages insofar as their conduct does

not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223, 231



                                          –3–
(2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Accordingly, a

government official is entitled to immunity from suit unless (1) Plaintiff has made

allegations sufficient to show a violation of a constitutional right, and (2) the right

at issue was “clearly established” at the time of the official’s alleged misconduct. Id.

at 232 (citing Saucier v. Katz, 533 U.S. 194, 201 (2001)).

         “When a defendant pleads the defense of qualified immunity, the trial judge

should determine both what the current applicable law is and whether it was

clearly established when the action occurred.” Schultea, 47 F.3d at 1432 (citing

Siegert v. Gilley, 500 U.S. 226, 231 (1991)). The plaintiff Acannot be allowed to rest

on general characterizations, but must speak to the factual particulars of the

alleged actions, at least when those facts are known to the plaintiff and are not

particularly within the knowledge of the defendants.@ Id. The plaintiff must

provide Aallegations of fact focusing specifically on the conduct of the individual who

caused the plaintiff=s injury.@ Reyes v. Sazan, 168 F.3d 158, 161 (5th Cir. 1999).

         c. Plaintiff’s Failure-to-Investigate Claim Against Davis, Rhodes, and
            Thrasher

         Plaintiff concedes, in her Schultea reply, that there appears to be no

constitutional basis for her failure-to-investigate claim alleged against Lisa Davis,

Paul Rhodes, and Kenneth Thrasher, in their individual capacities. Her failure-to-

investigate claims against these defendants will be dismissed for failure to state a

claim.




                                           –4–
      d. Plaintiff’s First Amendment Retaliation Claim Against Davis, Rhodes,
         and Thrasher

      Defendants maintain that Plaintiff’s Schultea reply does not allege sufficient

facts to overcome their qualified immunity relative to her First Amendment claim

because 1) she does not detail the nature of her allegedly protected speech with

enough specificity and 2) her speech was unprotected because it was not made in a

public capacity. Additionally, and alternatively, Defendants contend Sims

establishes that, at the time of Plaintiff’s termination, it was not clearly established

that First Amendment liability could attach to public officials who did not make the

final decision to terminate.

      Because Sims forecloses Plaintiff’s First Amendment claims against these

Defendants on “clearly established” grounds, the Court need not address whether

her amended allegations state a claim. It is undisputed that the Board of Trustees

of the School District (“the Board”) terminated Plaintiff’s employment, and that only

the Board had the final decisionmaking authority to do so. While Davis – the

superintendent of the district – recommended Plaintiff’s termination to the Board,

nothing suggests that Thrasher and Rhodes – who are members of the Board – had

any role in Plaintiff’s termination other than to deliberate and vote in their

capacities as Board members. Thus, there is no viable individual capacity claim

against Thrasher and Rhodes.

      Regardless, Sims – decided on June 28, 2018 – makes clear that whether a

city official who was not a final decisionmaker could be found individually liable for

First Amendment retaliation had not been clearly established in the Fifth Circuit at


                                         –5–
the time of Plaintiff’s termination on November 18, 2016. See Sims, 894 F.3d at

641-42. Plaintiff’s arguments to the contrary miss the point and are unavailing.

Even assuming that the Plaintiff could present facts from which a jury could find a

constitutional violation, Davis, Thrasher, and Rhodes are entitled to qualified

immunity because it was not clearly established that they could be subject to

individual liability for allegedly causing Epps’ termination. Id. These claims must

therefore be dismissed.

                                 III. CONCLUSION

      The Court has determined that Defendants Lisa Davis, Paul Rhodes, and

Kenneth Thrasher are entitled to qualified immunity from Plaintiff Latarsha Epps’

individual-capacity § 1983 claims. Plaintiff’s First Amendment retaliation and

failure-to-investigate claims will be dismissed, and Defendants’ Second Motion for

Judgment on the Pleadings will be granted.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [52] Second

Motion for Judgment on the Pleadings Based on Qualified Immunity filed by

Defendants Lisa Davis, Paul Rhodes, and Kenneth Thrasher is GRANTED.

Plaintiff’s § 1983 claims against Defendants Lisa Davis, Paul Rhodes, and Kenneth

Thrasher are DISMISSED with prejudice.

      IT IS FURTHER ORDERED that Defendants’ [53] Motion for Leave to File

Reply regarding their [52] Second Motion for Judgment on the Pleadings Based on

Qualified Immunity is MOOT.




                                        –6–
      IT IS FURTHER ORDERED that the parties are directed to contact the

Magistrate Judge’s chambers within seven (7) days of this Order’s entry to schedule

a Case Management Conference.

      SO ORDERED AND ADJUDGED this the 14th day of March, 2019.


                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE




                                       –7–
